DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted September 26, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on September 26, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 4-6, 8-12, 14-16, and 18-20 are currently pending. 

Response to Arguments
2.	Applicant argues the prior art of record fails to teach “determining the priority for the over-the-air [update] when the status of the battery is the low power status” (Remarks, p. 9). The Examiner has carefully reviewed the prior art of record, but respectfully disagrees. For instance, Throop teaches wherein “[some] ECUs may not be reflashable when the SOC (or battery voltage) drops below some other value,” and continues to describe setting a threshold with respect to a lowest SOC ([0016]).
Alternatively, this argument is moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 9, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0235855 (hereinafter “Nakano”), in view of either U.S. Publication No. 2016/0077827 (hereinafter “Throop”) or U.S. Publication No. 2020/0133812 (hereinafter “Ogawa”), and in further view of either U.S. Publication No. 2021/0256842 (hereinafter “Zhang”) or WO Publication No. 2010051858 (hereinafter “Jodlauk”).

Regarding claims 1 and 11: Nakano teaches an over-the-air update apparatus in a vehicle, comprising: 
a communication device configured to receive data for an over-the-air (OTA) update of vehicle software from an external server (See, e.g., figure 1 and [0003]; gateway 10 receives data for wireless updates from servers 5 and/or 6); and 
a processor configured to determine a priority for the over-the-air update based on a data processing speed with respect to each of a plurality of controllers, and to allow the data to be selectively transmitted based on the determined priority (See, e.g., [0029]-[0037] and [0119]-[0124]; updating of ECUs is prioritized based on processing speed/timing).
Nakano does not explicitly state: “[determining] a battery status of the vehicle based on a battery state of charge (SOC) detected from a battery sensor,” wherein the said priority determination is based on “current consumption… in response to determining that the battery status is a low power status,” and “wherein the battery SOC in the low power state of the vehicle is less than a preset value.”  However, Throop teaches these features (See, e.g., [0010], [0015], and [0016]; note the setting of a threshold with respect to a lowest SOC). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Throop, such as the updating functionality, within the system of Nakano, in order to ensure energy levels of vehicle subsystems.
Alternatively to Throop, these features are taught by Ogawa (See, e.g., [0025], [0112]-[0113], and [0123]; note also [0136], [0152], and/or [0163]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ogawa, such as the updating or determination functionality, within the system of Nakano, in order to prevent unwanted stoppage of processes due to respective power deficiencies.
Nakano modified by Throop or Ogawa does not explicitly state wherein the processor is configured to determine whether each controller is a target of duplicate, and determine the priority such that the priority for the over-the-air update is high in an order of a controller that is a target of duplicate than a controller that is not a target of duplicate. However, this feature is taught by Zhang (See, e.g., [0101] and/or [0165]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the indication functionality, within the system of Nakano modified by Throop or Ogawa, in order to multicast high priority updates.
Alternatively to Zhang, this feature is taught by Jodlauk (See, e.g., p. 5, lines 15-34; and p. 32, lines 34-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jodlauk, such as the indication functionality, within the system of Nakano modified by Throop or Ogawa, in order to ensure a maximum of updated devices.
The rationale set forth above regarding the apparatus of claim 1 is applicable to the method of claim 11.

Regarding claims 2 and 12: Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, further teaches wherein the processor is configured to predict the current consumption with respect to each controller for the over-the-air update based on the current consumption and the data processing speed with respect to each controller (See, e.g., Throop: [0015]-[0017]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the apparatus of claim 2 is applicable to the method of claim 12.

Regarding claims 9 and 19: Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, further teaches wherein the over-the-air update apparatus in the vehicle includes: an over-the-air (OTA) controller including OTA management logic including a communication device configured to wirelessly download the data from the server, and a processor configured to allow the data to be selectively transmitted based on the determined priority; and a performance controller including OTA performance logic configured to perform a firmware update by receiving data selectively transmitted from the OTA controller, and wherein the performance controller includes a transceiver and is configured to receive the data that is selectively transmitted (See, e.g., Nakano figures 1-2 and the explanation set forth above regarding claim 1; also Throop [0003]-[0005] and [0027]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.
The rationale set forth above regarding the apparatus of claim 9 is applicable to the method of claim 19.

8.	Claims 4, 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop or Ogawa, in further view of Zhang or Jodulak, and in further view of either U.S. Publication No. 2015/0358955 (hereinafter “Kresse”) or U.S. Patent No. 10,891,123 (hereinafter “Kiyama”).

Regarding claims 4 and 14: Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, substantially teaches the apparatus set forth above regarding claim 1, but does not explicitly state wherein the processor is configured to determine the priority for the over-the-air update based on at least one of: information regarding an amount of data, or information regarding essential flags with respect to each controller. However, this feature is taught by Kresse (See, e.g., [0072]; note also [0101]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kresse, such as the updating functionality, within the system of Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, in order to improve updating efficiency.
Alternatively, this feature is taught by Kiyama (See, e.g., col. 10, lines 58-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kiyama, such as the indication functionality, within the system of Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, in order to ensure critical subsystem operation.
The rationale set forth above regarding the apparatus of claim 4 is applicable to the method of claim 14.

Regarding claims 8 and 18: Nakano modified by Throop or Ogawa, Zhang or Jodlauk, and Kresse or Kiyama further teaches wherein the processor is configured to determine the information regarding the essential flags with respect to the each controller, and determine the priority such that the priority for the over-the-air update is high in an order of a controller including the information about the essential flags (See, e.g., Kiyama col. 10, lines 58-67). The motivation for modification set forth above regarding claim 4 is applicable to claim 8.
The rationale set forth above regarding the apparatus of claim 8 is applicable to the method of claim 18.

9.	Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop or Ogawa, in further view of Zhang or Jodulak, and in further view of Kresse.

Regarding claims 5 and 15: Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, substantially teaches the apparatus set forth above regarding claim 1, but does not explicitly state wherein the processor is configured to predict the current consumption with respect to each controller for the over-the-air update based on information about an amount of data with respect to the each controller. However, this feature is taught by Kresse (See, e.g., [0072] and [0101]; note also the explanation provided regarding claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kresse, such as the updating functionality, within the system Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, in order to improve updating efficiency.
The rationale set forth above regarding the apparatus of claim 5 is applicable to the method of claim 15.

Regarding claims 6 and 16: Nakano modified by Throop or Ogawa, Zhang or Jodlauk, and Kresse further teaches wherein the processor is configured to determine the current consumption with respect to each controller, and determine the priority such that the priority for the over-the-air update is high in an order of a controller having a small current consumption (See, e.g., Throop: [0015]-[0017]; note also the explanation provided regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the apparatus of claim 6 is applicable to the method of claim 16.

10.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Throop or Ogawa, in further view of Zhang or Jodulak, and in further view of either U.S. Publication No. 2019/0050217 (hereinafter “Tatourian”) or U.S. Publication No. 2019/0205115 (hereinafter “Gomes”).

Regarding claims 10 and 20: Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, further teaches wherein the communication device includes at least one of a mobile communication unit, a broadcast communication unit, a short-range communication unit, or a Wi-Fi communication unit for the over-the-air update (See, e.g., Nakano figures 1-2 and the explanation set forth above regarding claim 1; also Throop figure 1, [0021]). Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, may teach or imply, but fails to explicitly state wherein the mobile communication unit supports at least one of a 3G system, an LTE system, a 5G system, or an NR (New Radio) system. However, this feature is taught by Tatourian (See, e.g., [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Tatourian, such as the access network functionality, within the system of Nakano modified by Throop, and Zhang or Jodlauk, in order to expand coverage.
Alternatively, this feature is taught by Gomes (See, e.g., [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Gomes, such as the access network functionality, within the system of Nakano modified by Throop or Ogawa, and further Zhang or Jodlauk, in order to expand coverage.
The rationale set forth above regarding the apparatus of claim 10 is applicable to the method of claim 20.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476